383 Pa. 227 (1955)
Marra
v.
Marra, Appellant.
Supreme Court of Pennsylvania.
Argued October 6, 1955.
November 17, 1955.
Before STERN, C.J., STEARNE, JONES, MUSMANNO and ARNOLD, JJ.
*228 John B. Nicklas, Jr., with him McCrady & Nicklas, for appellant.
Clyde P. Bailey, with him William J. Graham, for appellee.
OPINION PER CURIAM, November 17, 1955:
The order is affirmed on the unanimous opinion of the Superior Court written by Judge Ross, reported at 178 Pa. Super. 102, 113 A.2d 320.
Mr. Justice MUSMANNO dissents.